MEMORANDUM**
Jeffrey P. Fish brought this action in admiralty against Regal Fish Ltd., and sought damages for maintenance and cure, unseaworthiness, and negligence under the Jones Act. The district court found in his favor and Regal appealed. We affirm.
(1) Regal first attacks the amount of the damage award as excessive. We have reviewed the record and disagree. Fish sustained grievous injuries which were painful, frightening and dispiriting. They have left him blind in one eye, and with much-impaired, hazy vision in the other. We simply cannot say that the amount of the award was so implausible as to be clearly erroneous. See Simeonoff v. Hiner, 249 F.3d 883, 893 (9th Cir.2001); Vance v. American Hawaii Cruises, Inc., 789 F.2d 790, 793 (9th Cir.1986). It surely does not shock our conscience, nor is it suggestive of passion or prejudice. See Id.
(2) Regal also complains that the court sitting in admiralty awarded prejudgment interest. But that is the norm. See Simeonoff, 249 F.3d at 894; Vance, 789 F.2d at 794-95; see also Williams v. Reading & Bates Drilling Co., 750 F.2d 487, 491 (5th Cir.1985); Hillier v. Southern Towing Co., 740 F.2d 583, 584 (7th Cir.1984). The district court did not err.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.